IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38375

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 320
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 13, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SHON RONALD RADCLIFF,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order suspending sentence after retained jurisdiction and order of probation for
       seven years, for felony operating a motor vehicle while under the influence of
       alcohol, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Shon Ronald Radcliff was found guilty of felony operating a motor vehicle while under
the influence of alcohol. Idaho Code §§ 18-8004, 18-8005(6). The district court sentenced
Radcliff to a unified term of seven years, with two years determinate. After a period of retained
jurisdiction, the district court suspended the sentence and placed Radcliff on probation for seven
years. Radcliff appeals contending the length of his probation is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the district court’s order suspending sentence after retained jurisdiction and
order of probation for seven years is affirmed.




                                                   2